Title: 25 June., 25 June 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       25 June. In response to letters from Schuyler, Sullivan, and Arnold transmitted in a letter of 23 June from George Washington, the congress resolved that the number of men for the Northern Department be increased to 4,000; that Major Dubois be made a colonel and ordered to raise a regiment; that the force to be sent to the Northern Department be augmented by one regiment from New Hampshire, two regiments from Massachusetts, and one regiment from Connecticut, the regiments to be supplied by their respective colonies with reimbursement to come from the congress; that a regimental paymaster, not an officer of the army, be appointed by each of the colonies for the battalions (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:477, 478–480; Note: A resolution immediately following that a committee be sent to confer with George Washington on further measures may have proceeded from the same report but was expunged from the record the following day).
      